PER CURIAM.
Edward L. Moses appeals a district court judgment granting summary judgment to the Appellees and dismissing his civil rights complaint. We have reviewed the record and the district court order and affirm for the reasons stated by the district court. See Moses v. Evans, No. CA-02-433-3 (W.D.N.C. filed Oct. 1, 2004 & entered Oct. 4, 2004). We dispense with oral argument because the facts and legal contentions of the parties are adequately presented in the materials before the court *509and argument would not aid the decisional process.

AFFIRMED